Citation Nr: 0907437	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-32 303	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral venous condition and, if so, whether the reopened 
claim may be granted.  

2.  Entitlement to service connection for asthma, claimed as 
secondary to service-connected bronchitis.

3.  Entitlement to service connection for sleep apnea, 
claimed as secondary to service-connected bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1949 to September 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated February and August 2007 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) listed above.  In February 2007, the RO denied 
entitlement to service connection for asthma and sleep apnea, 
claimed as secondary to service-connected bronchitis.  In 
August 2007, the RO determined the Veteran had not submitted 
new and material evidence sufficient to reopen a claim of 
service connection for a bilateral venous condition.  

In January 2009, the Veteran and his friend testified before 
the undersigned at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for asthma 
and a bilateral venous condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  In a March 1982 rating decision, the RO denied 
entitlement to service connection for chronic venous stasis 
changes.  The Veteran did not appeal that decision, and it 
became final.

2.  Evidence received since the final March 1982 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for a bilateral venous condition, is neither 
cumulative nor redundant, and raises a reasonable possibility 
of substantiating the claim, so as to permit reopening of the 
claim.  

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has sleep apnea that is due to any incident or event in 
military service, or aggravated by, proximately due to, or 
the result of service-connected bronchitis.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a bilateral venous 
condition has been received, and the Veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

2.  Sleep apnea was not incurred in or aggravated by active 
service, nor is it secondary to service-connected bronchitis.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.310 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

With respect to the service connection claims on appeal, the 
Board finds the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2006.  The letter 
fully addressed all required notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
also informed the Veteran of what evidence was required to 
substantiate his claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the Veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in April 2007 
included the types of information and evidence needed to 
establish a service connection claim, but the April 2007 
letter did not include the criteria for reopening a 
previously denied claim or information concerning why the 
claim was previously denied.  The Board finds no prejudice to 
the Veteran in this regard, however, because the Veteran's 
request to reopen his claim of service connection for a 
bilateral venous condition is granted herein.  Consequently, 
the Board finds that no additional notice is required with 
respect to the Veteran's new and material evidence claim.  

Finally, the Board notes that the letter sent to the Veteran 
in April 2007 informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from August 2001 to 
December 2008, as well as medical records from several of the 
Veteran's private physicians dated from 2001 to 2007.  The 
Veteran was afforded VA examinations in February 2006 and 
January 2007, and he was also given an opportunity to set 
forth his contentions before the undersigned at the January 
2009 Travel Board hearing.  Significantly, it appears that 
all obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

Entitlement to service connection for chronic venous stasis 
changes, bilateral legs, was denied in a rating decision 
dated March 1982.  At that time, the RO considered evidence 
which showed the Veteran had venous insufficiency as early as 
October 1976.  However, the RO noted the Veteran's service 
treatment records and a May 1979 VA examination were negative 
for any complaints or treatment for venous stasis changes.  
The RO denied the Veteran's claim because there was no 
evidence of venous stasis changes in service or during any 
applicable post-service presumptive period.  The Veteran did 
not appeal the RO's determination; therefore, the May 1982 
rating decision became final.  See 38 U.S.C.A. § 7105 (West 
2002).  

Since the May 1982 rating decision, the new evidence that has 
been submitted in support of this claim includes evidence 
which suggests that the Veteran's current venous condition is 
related to his service-connected heart disabilities.  In 
written statements submitted in April and May 2005, the 
Veteran reported that his doctor told him that his swelling 
and water retention is due to his heart condition.  The 
Veteran's statements are supported by a December 2004 VA 
outpatient treatment record, which contains a note that the 
medication Plendil, which the Veteran was taking for his 
service-connected heart condition, can cause edema.  

The Board notes that service connection has been established 
for several of the Veteran's disabilities, including coronary 
artery disease and arterial hypertension.  At the time of the 
last final decision, there was no evidence suggesting a 
relationship between the Veteran's current bilateral venous 
condition and his military service, to include any service-
connected disability.  Since the March 1982 rating decision, 
new evidence has been associated with the claims file which 
indicates that the Veteran's bilateral venous condition may 
be associated with disabilities that have been associated 
with service, and, in determining whether new and material 
evidence has been submitted to reopen a claim for service 
connection, we presume the credibility of all evidence.  
Therefore, the Board finds that such evidence is new, relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for a bilateral 
venous condition may be reopened.  See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim.  
Unfortunately, however, a remand is required in order to 
ensure that there is a complete record upon which to decide 
the Veteran's claim, so that he is afforded every possible 
consideration.  The reopened claim of entitlement to service 
connection for a bilateral venous condition is addressed in 
the Remand portion of this decision.  

B.  Service Connection

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Veteran is seeking entitlement to service connection for 
sleep apnea, claimed as secondary to service-connected 
bronchitis.  However, after careful review of the evidence, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for sleep apnea, as secondary 
to service-connected bronchitis.  

The Veteran's service treatment records are negative for any 
complaints, treatment, or findings related to sleep apnea.  
The first time the Veteran is shown to have sleep apnea is in 
December 2004.  Review of the evidence shows a sleep study 
was ordered after the Veteran presented for treatment in May 
2004 complaining of wheezing, increased gastroesophageal 
reflux disease (GERD) symptoms, and grey sputum production.  
Although the examining physician noted the Veteran's wheezing 
may have been secondary to GERD and his sputum production 
secondary to bronchitis, the sleep study confirmed severe 
sleep apnea.  The Veteran was subsequently placed on a CPAP 
machine.  See December 2004 VA outpatient treatment record.  

As to the etiology of the Veteran's sleep apnea, the VA and 
private treatment records do not contain any clinical 
findings or medical opinions which identify the cause of this 
disability.  See VA outpatient treatment records dated August 
2001 to December 2008; private medical records dated from 
2001 to 2007.  Nevertheless, the Veteran was afforded a VA 
examination in January 2007 to determine the etiology of his 
sleep apnea.  The VA examiner reviewed the claims file and 
noted the Veteran's medical history as it pertains to sleep 
apnea, including his continued weight gain and lack of 
daytime hypersomnolence with the proper use of the CPAP 
machine.  After reviewing the claims file and examining the 
Veteran, the VA examiner diagnosed the Veteran with severe 
obstructive sleep apnea and opined that the disability is 
more likely than not caused by body habitus and not caused by 
or related to obstructive lung disease or bronchitis.  

In evaluating the ultimate merit of this claim, the Board 
considers the January 2007 VA opinion to be the most 
competent and probative evidence of record.  As noted, the 
January 2007 VA opinion is based upon extensive review of the 
claims file, including service and post-service treatment 
records, examination of the Veteran, and the physician's 
medical expertise.  As also noted, the January 2007 examiner 
determined the Veteran's sleep apnea is more likely than not 
related to his body habitus and noted his continued weight 
gain.  The Board finds probative that there is no opposing 
medical opinion of record which suggests an etiologic 
relationship between the Veteran's sleep apnea and service-
connected bronchitis.  Likewise, the medical evidence of 
record does not contain any indication that the Veteran's 
sleep apnea was aggravated by, proximately due to, or the 
result of service-connected bronchitis.  

In this context, the Board notes the January 2007 VA opinion 
did not specifically address whether the Veteran's sleep 
apnea was aggravated by service-connected bronchitis.  
Instead, the January 2007 VA examiner only opined that the 
Veteran's sleep apnea is less likely than not caused by or 
related to bronchitis.  Nevertheless, the Board finds a 
remand for an additional VA opinion is not necessary because 
the preponderance of the evidence is negative for any 
indication that the Veteran's sleep apnea is related to or 
aggravated by his service-connected bronchitis.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  As noted, there is no 
medical opinion of record which suggests any relationship 
between sleep apnea and service-connected bronchitis and 
there is no credible lay evidence of increased respiratory 
symptoms associated with sleep apnea.  Instead, the 
preponderance of the evidence shows the Veteran's sleep apnea 
is primarily manifested by irregular snoring, which has not 
been related to the Veteran's service-connected bronchitis.  
See December 2004 VA outpatient treatment record; February 
2006 VA examination report; January 2009 Travel Board hearing 
transcript.  

The only evidence that relates the Veteran's sleep apnea to 
service-connected bronchitis is the Veteran's own statements.  
However, there is no indication that the Veteran has the 
requisite knowledge of medical principles to render an 
opinion on matters involving medical diagnoses or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  We 
recognize that lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  However, the determination as to causation 
and nexus in this case requires sophisticated, professional 
opinion evidence and the most competent and probative medical 
evidence of record attributes the Veteran's sleep apnea to 
his body habitus, or physique.  See Dorland's Illustrated 
Medical Dictionary 727 (28th ed. 1994).  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for sleep apnea, claimed as 
secondary to service-connected bronchitis.  The most 
competent and probative evidence of record reflects it is 
less likely than not that the Veteran's sleep apnea is caused 
by or related to his service-connected bronchitis and there 
is no indication that sleep apnea may be associated with or 
aggravated by service-connected bronchitis.  The competent 
and probative evidence of record also attributes the 
Veteran's sleep apnea to another unrelated condition.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral venous 
condition is reopened and, to that extent only, is the 
Veteran's claim granted.  

Entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected bronchitis, is denied.  


REMAND

Venous Condition

As to the reopened claim, the Board again notes the new 
evidence that has been submitted in support of this claim 
includes evidence which indicates that the Veteran's 
bilateral venous condition may be associated with 
disabilities that have been associated with his service-
connected heart disabilities.  As noted, the Veteran 
submitted written statements in April and May 2005, which 
state that his doctor told him his swelling and water 
retention is due to his heart condition.  The Veteran's 
statements are supported by a December 2004 VA outpatient 
treatment record, which contains a note that the medication 
Plendil, which the Veteran was taking for his service-
connected heart condition, can cause edema.  

While this evidence may be insufficient to grant service 
connection for a bilateral venous condition, the evidence 
meets the low threshold of indicating that the Veteran's 
bilateral venous condition may be associated with his 
service-connected heart disabilities.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board notes the 
evidentiary record does not contain a medical opinion which 
addresses whether the Veteran's bilateral venous condition is 
related to his military service or whether his venous 
condition is/was aggravated by, proximately due to, or the 
result of a service-connected disability.  On remand, the RO 
will be requested to schedule the Veteran for a VA 
examination and obtain a medical nexus opinion.  The Board 
notes there is evidence of record which attributes the 
veteran's venous condition to obesity and any medical opinion 
obtained should address this evidence as well.  See February 
2006 VA opinion.  

Asthma

In January 2007, the Veteran was afforded a VA examination to 
determine whether his current asthma disability is related to 
his service-connected bronchitis.  The VA examiner opined 
that the Veteran's asthma is less likely than not caused by 
or related to his bronchitis.  

While the January 2007 VA examination is considered competent 
medical evidence, the Board notes the VA examiner did not 
address whether the Veteran's asthma has been aggravated by 
his service-connected bronchitis.  In this regard, the 
Veteran testified that he experiences the same symptoms with 
asthma and bronchitis and has treated his asthma and 
bronchitis with inhalers for the past 10 years.  The January 
2007 VA examiner noted she could not precisely determine the 
onset of the Veteran's asthma without resorting to 
speculation, but it is not clear if, in rendering her 
opinion, the examiner was aware of the similar treatment the 
Veteran received for his asthma and bronchitis.  Therefore, 
the Board finds a remand is necessary in order to obtain an 
additional medical opinion which addresses whether the 
Veteran's asthma is aggravated by his service-connected 
bronchitis.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
appeal is REMANDED for the following development:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA 
examination to determine whether his 
current bilateral venous condition is 
related to his military service, to 
include any service-connected 
disability.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review is 
accomplished.  

a.	The examiner should be requested 
to offer an opinion as to whether 
it is more likely than not (i.e., 
to a degree of probability greater 
than 50 percent), at least as 
likely as not (i.e., a probability 
of 50 percent), or less than 
likely (i.e., a probability of 
less than 50 percent) that the 
Veteran has a current bilateral 
venous condition that is the 
result of his military service.  

b.	The examiner should also be 
requested to provide an opinion as 
to the likelihood, e.g., more 
likely than not (i.e., greater 
than 50 percent probability), at 
least as likely as not (i.e., a 
probability of 50 percent), or 
less than likely (i.e., a 
probability of less than 50 
percent), that the Veteran's 
bilateral venous condition is 
aggravated by, proximately due to, 
or the result of a service-
connected disability.  The 
examiner should be informed of all 
of the Veteran's service-connected 
disabilities.  The examiner should 
be requested to address the 
evidence which suggests the 
Veteran's venous condition may be 
associated with his service-
connected heart disability and/or 
obesity.  

c.	Note:  The term "at least as 
likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.  Aggravation is 
defined for legal purposes as a 
worsening of the underlying 
condition versus a temporary 
flare-up of symptoms.

d.	If it cannot be determined whether 
the Veteran currently has a 
bilateral venous condition that is 
related to his active service, to 
include his service-connected 
disabilities, on a medical or 
scientific basis without invoking 
processes relating to guesswork or 
judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so 
specify in the examination report, 
with an explanation why this is 
so.

2.	Request that the physician who 
conducted the January 2007 VA 
examination review the claims file and 
provide an additional opinion as to the 
likelihood, e.g., more likely than not 
(i.e., greater than 50 percent 
probability), at least as likely as not 
(i.e., a probability of 50 percent), or 
less than likely (i.e., a probability 
of less than 50 percent), that the 
Veteran's asthma has been aggravated by 
his service-connected bronchitis.  If 
the January 2007 examiner is no longer 
available, another physician 
knowledgeable in respiratory disorders 
should be obtained.  

a.	If the examiner finds it is likely 
that the Veteran's asthma has been 
aggravated by his service-
connected bronchitis, the examiner 
must identify the baseline level 
of severity of the asthma, as 
shown by the medical evidence of 
record, before the onset of 
aggravation or by the earliest 
medical evidence created between 
the onset of aggravation and the 
receipt of medical evidence 
establishing the current level of 
severity of the asthma.  

b.	A rationale must be provided for 
any opinion offered.  If it cannot 
be determined whether the 
Veteran's asthma has been 
aggravated by his service-
connected bronchitis on a medical 
or scientific basis without 
invoking processes relating to 
guesswork or judgment based upon 
mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report, 
with an explanation why this is 
so.

3.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


